DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-243544 A to Kondo et al. in view of US 2018/0265187 A1 to Jouve.
Re-claim 1, Kondo et al. teach a method for attenuating vibration, the method comprising: detecting a vibration of a structure (such as using sensors 41 and/or 46), the vibrations cause a free end 17b of a beam 17 to oscillate about a fixed end of the beam (the beam 17 is fixed to pivot 14, see page 6 lines 8-9); identifying a target position among a plurality of positions in a map (table 36) stored in a memory (RAM 33), the plurality of positions are positions on the beam 17 (and all structures affixed to 17 including screw 19), the map comprises mappings (i.e. stored positions) between the plurality of positions to a plurality of frequencies (see last paragraph on page 6 of the translation), the identified target position is mapped to a frequency of the detected vibration (see page 6), a particular position is mapped to a particular frequency resulting in a mass 20 being positioned at the particular position to attenuate the one or more vibrations having that particular frequency at the one or more historical instances (i.e. stored instances, the positon of the mass is set by the previously stored values associated with that frequency); a drive signal is generated based upon the identified target position, the drive signal is effective to control an actuator 18 to adjust the position of the mass 20 on the beam 17 (as part of screw 19, see also page 7 of the translation); the actuator is controlled, based on the drive signal, to adjust the position of the mass on the beam to the target position on the beam to alter the oscillation of the free end of the beam in order to attenuate the vibration (see abstract).  
Jouve teaches a method for attenuating vibration by moving a mass along a beam, so as to damp the vibration of a structure.  A drive signal for moving the mass is generated based on a current positon on the beam (see paragraph 90), with the current position of the mass stored in a memory for later comparative use.  This comparison corrects for position error of the mass.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Kondo et al. with a drive signal correction value as taught by Jouve, thus ensuring the mass is properly positioned along the beam as a function of the sensed vibration.
Re-claim 2, actuator 18 is an electric motor.
Re-claim 6, identifying an absence of a defined mapping between a position of the mass on the beam and the frequency of the detected vibration; and in response to the identification of the absence of the defined mapping, controlling the actuator to drive the mass from the current position along the beam to identify a desired position of the mass on the beam.  As per page 7 lines 29-30, a table is formed, which implies a positon of the mass that dampens a sensed vibration is then stored in the table.
Re-claim 7, Kondo et al. teach a tuned vibration absorber comprising: a beam 17, a fixed end 16 of the beam is attached to a fixed point 14 of the tuned vibration absorber, the beam is operable to oscillate about the fixed point 14; a mass 20 is disposed on the beam; an actuator 18 adjusts a position of the mass on the beam; a motor controller 52/53 controls the actuator; a 

Re-claim 8, the motor controller 52/53 controls a motor 18 of the actuator to drive the mass along the beam 17.
Re-claim 9, the beam 17 is a cantilever beam.
Re-claims 10 and 19, Kondo et al. fail to teach fail to teach the actuator 18 disposed at the free end 17b of the beam, the placement of the actuator at this position would not have affected operation of the absorber, and is seen as a rearrangement of parts.  In addition, the free end of the beam is free from any features that would have prevented locating the actuator at this position.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the actuator 18 of Kondo et al. is capable of being positioned at the free end of the beam, as this would not have affected the operational characteristics of the vibration absorber and is seen as a rearrangement of parts, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Re-claims 11 and 20, the actuator 18 is disposed at the fixed end 16 of the beam.
Re-claim 13, the beam 17 is rotatable about the pivot point 14.
Re-claim 14, Kondo et al. teach a system effective to attenuate vibrations, the system comprises: a tuned vibration absorber comprising: a beam 17, a fixed end 16 of the beam is attached to a fixed point 14 of the tuned vibration absorber, the beam is operable to oscillate about the fixed point; a mass 20 is disposed on the beam; an actuator 18 adjusts a position of the mass on the beam; a motor controller 52/53 is configured to control the actuator; a sensor 41/46 is configured to detect a vibration of the structure 11 or 40, the vibration causes a free end 17b of the beam 17 to oscillate about a fixed end (upper section) of the beam 17; a memory 33; 536698.am2a processor 30 is in communication with the tuned vibration absorber and the memory; the sensor is further configured to: generate sensor data associated with the vibration; send the sensor data to the processor; the processor is configured to: identify a target position among a plurality of positions in a map 36 stored in the memory, the plurality of positions are positions on the beam 17, the map comprises mappings between the plurality of positions to a plurality of frequencies (see page 6), the identified target position is mapped to a frequency of the detected vibration, and wherein a particular position being mapped to a particular frequency indicates that the mass 20 being positioned at the particular position successfully attenuated one or more vibrations having the particular frequency at one or more historical instances; generate control data that indicates the identified target position; send the control data to the motor controller; the motor controller is configured to: receive the control data from the processor; generate a drive signal based on the received control data; and control the actuator, based on the drive signal, to adjust the position of the mass from a current position on the beam to the target position on the beam, wherein the mass being located at the target position on the beam is effective to alter the oscillation of the free end 17b of the beam in order to attenuate the vibration of the structure.  Vibration of the structure causes the beam to oscillate, as expected.  The mass 20 is thus moved to a position to 
Jouve teaches a method for attenuating vibration by moving a mass along a beam, so as to damp the vibration of a structure.  A control data for moving the mass is based on sensor data and a current positon on the beam (see paragraph 90), with the current position of the mass stored in a memory for later comparative use.  This comparison corrects for position error of the mass.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tuned vibration absorber of Kondo et al. with a control data value based on both sensor data and current position as taught by Jouve, thus ensuring the mass is properly positioned along the beam as a function of the sensed vibration.
Re-claim 21, the beam is a cantilever beam, in that the beam 17 is supported at one end, notwithstanding the presence of spring elements 24, since the instant invention is also provided with spring elements 201/202 that support a cantilever beam 124.
Re-claim 22, the actuator is a traveling nut linear actuator comprising a nut (i.e. mass 20) and a screw 19, the nut is attached to the mass (internally), the screw 19 is located inside the beam 17.
Re-claim 23.  
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. in view of Jouve as applied to claim  above, and further in view of US 5,814,963 to Girard et al.
Re-claims 5 and 17, Kondo et al. fail to teach the motor controller 52/53 configured to control the actuator 18 to adjust the position of the mass to a default position in response to detecting one of: an amplitude of the vibration of the structure being outside a range of threshold amplitudes; and a frequency of the vibration of the structure being outside of a defined frequency range.
Girard et al. teach a vibration attenuating device that when a frequency exceeds, or is outside a defined frequency range, a mass is stopped at either one of the furthest end positions, see column 4 lines 43-54.  This prevents damage to the motor actuator that is used to move the mass.  These end stop locations are interpreted as predefined default positions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Kondo et al. with predefined default end stops when the frequency is outside a defined frequency range as taught by Girard et al., thus placing the mass at either one of the furthest end positions and locking it there so as to reduce wear upon the motor/actuator.
Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. in view of Jouve as applied to claims 7 and 14 above, and further in view of JP 63-96336 A to Igarashi et al.
Re-claims 12 and 18, Kondo et al. teach a plurality of damping components 24 configured to restrict the oscillation of the beam within a range of rotation angles.  However, 
Igarashi et al. teach the functional equivalence of a mechanical spring and magnetic spring.  The magnetic spring would not require contact with beam, since magnetic fields would act as the spring element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the mechanical spring of Kondo et al. with a magnetic type spring as taught by Igarashi et al., thus providing a set range of motion for the beam without having contact with beam.
Response to Arguments
Applicant’s arguments filed October 15, 2021 have been fully considered but they are not persuasive.  Kondo et al. teaches a vibration damping table, from which a target position of the mass is retrieved.  The mass is moved to this target position by a motor drive control circuit 52 (see pages 6 and 7 of the translation).  It is conceded that Kondo et al. fail to teach the proposed language regarding the drive signal (or control data) based on a current position of the mass on the beam.  However, as indicated above it is believed this control feature is taught by Jouve.  The claim language is interpreted as an adjustment of the mass location upon the beam, and in particular its location correction.  As stated in the remarks, and in Jouve, the regulation loop is intended to correct any errors in position of the mass relative to its target location.  
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 9, 2021

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657